IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           July 10, 2008

                                       No. 07-20345                   Charles R. Fulbruge III
                                                                              Clerk

EDWIN P. WILSON

                                                  Plaintiff - Appellant
v.

LAWRENCE BARCELLA; CHARLES A. BRIGGS; THEODORE S.
GREENBERG; STANLEY SPORKIN; STEPHEN TROTT; DELWEN
LOWELL JENSEN; MARK M. RICHARD; JAMES L. POWERS; DANIEL K.
HEDGES; JANE DOES 1-XX; JOHN DOES 1-XX

                                                  Defendants - Appellees



                     Appeal from the United States District Court
                          for the Southern District of Texas
                            USDC No. 4:05-CV-3646-LHR


Before KING, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Edwin P. Wilson, a former Central Intelligence Agency
(“CIA”) operative, brought the instant damages suit, under Bivens v. Six
Unknown Agents of the Federal Bureau of Narcotics,1 against eight Defendants-
Appellees — seven former Department of Justice lawyers and one former CIA

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       1
           403 U.S. 388 (1971).
                                        No. 07-20345

official.2 The Defendants-Appellees were directly and indirectly involved in four
criminal cases (in the District of Columbia, Texas, Virginia, and New York) and
one Tax Court/bankruptcy proceeding filed against Wilson in the 1980s. In a
well-reasoned and thorough opinion, the district court dismissed Wilson’s
complaint, holding, inter alia, that (1) his claims related to the Tax Court case
were time-barred by the applicable statute of limitations and (2) all of the
Defendants-Appellees were absolutely immune from suit for their conduct
related to the four criminal prosecutions of Wilson.
       On appeal, Wilson has dropped his Bivens claims against four of the eight
Defendants-Appellees, namely Daniel K. Hedges, James L. Powers, Theodore S.
Greenberg, and Charles A. Briggs. He has not abandoned his Bivens claims
against Defendants-Appellees Lawrence Barcella, Mark M. Richard, Delwen
Lowell Jensen, and Stephen Trott, but only challenges two aspects of the district
court’s holding, insisting that the district court erred in concluding that (1) his
claims related to the Tax Court proceeding are time barred and (2) Barcella,
Richard, Jensen, and Trott are protected by absolute prosecutorial immunity for
their decisions to suppress allegedly exculpatory materials related to Wilson’s
appeal of his Texas criminal conviction and Tax Court case.
       After careful review of the record, applicable law as set forth in the briefs
of both parties, their counsels’ representations to us at oral argument, and our
own independent research, we are satisfied that the district court correctly
dismissed Wilson’s action in its entirety. We hold that Wilson’s Bivens claims
related to his Tax Court proceeding are barred by Texas’s statute of limitations.3


       2
       In February 2006, Wilson dropped his claim against Stanley Sporkin, who had been
the General Counsel of the CIA.
       3
         Although the district court applied the statute of limitations of the District of
Columbia (the locus of the alleged misconduct in the Tax Court proceeding), Greenberg
convincingly argues in his brief that, following our decision in Jones v. Bales, 480 F.2d 805 (5th
Cir. 1973), the statute of limitations of the state of Texas (the forum of Wilson’s action) should

                                                2
                                      No. 07-20345

Although we pretermit consideration of the whether the Defendants-Appellees
are protected by absolute immunity for their conduct related to the Tax Court
case because this claim is time barred, we hold that all Defendants-Appellees are
immunized for their conduct related to the appeal of Wilson’s Texas conviction.
       The judgment of the district court is AFFIRMED.




apply. Wilson expressly and unequivocally conceded this point at oral argument. We therefore
apply the statute of limitations of Texas.

                                             3